Case: 4:19-cv-01005-BYP Doc #: 22 Filed: 12/11/19 1 of 2. PageID #: 121



 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 ANNETTE MITCHELL, etc.,                           )
                                                   )     CASE NO. 4:19CV1005
                Plaintiff,                         )
                                                   )
                v.                                 )     JUDGE BENITA Y. PEARSON
                                                   )
 ACCORD HOME SERVICES, LLC, et al.,                )
                                                   )     ORDER
                Defendants.                        )     [Resolving ECF No. 21]



        Pending is the parties’ Stipulated Motion for Conditional Certification, Notice, Due

 Diligence Exchange, and Mediation (ECF No. 21). For good cause shown, the motion is granted.

        1. The Stipulation and Proposed Order for Conditional Certification, Notice, Due

 Diligence Exchange, and Mediation (ECF No. 19) is withdrawn.

        2. This case is hereby conditionally certified as a collective action pursuant to 29 U.S.C §

 216(b) on behalf of Plaintiff and others similarly situated, defined as follows:

        All former and current Home Health Aides employed by Defendants who worked
        40 or more hours during at least one work week in the three years preceding the
        commencement of this action to the present (the “Collective Class Members”).

        3. In order to enable the parties to conduct due diligence regarding the claims

 and issues in the above-entitled action, on or before December 16, 2019, Defendants shall

 produce to counsel for Plaintiff in Excel format time records for all Collective Class Members

 indicating the dates and times that services were provided to Defendants. Counsel for the parties

 shall work in good faith to confer with respect to any additional information needed, should it
Case: 4:19-cv-01005-BYP Doc #: 22 Filed: 12/11/19 2 of 2. PageID #: 122



 (4:19CV1005)

 come to light in the course of due diligence and/or settlement negotiations that additional

 information is necessary.

          4. Settlement discussions shall take place between the parties after the production of the

 documents and information.

          5. If the settlement discussions are unsuccessful, the parties shall immediately file a Joint

 Notice identifying the mediator they have selected and the date of the mediation conference.

 Upon completion of the private mediation, the parties shall file a second Notice jointly advising

 the Court of the outcome of the mediation conference.

          6. The parties shall file their joint proposed plan regarding notice to potential Collective

 Class Members promptly following the conclusion of mediation. The proposed plan shall

 include (i) the form of the proposed notice, (ii) the compilation of a roster of present and former

 employees to whom the notice will be sent, and (iii) logistical details of the distribution.

          7. Applicable statutes of limitation shall be tolled from the date of the filing of the within

 Order.

          8. The Status Conference set for December 18, 2019 is cancelled. This case will be reset

 for a Telephonic Status Conference at the convenience of the Court.



          IT IS SO ORDERED.


  December 11, 2019                                /s/ Benita Y. Pearson
 Date                                            Benita Y. Pearson
                                                 United States District Judge



                                                    2
